73632: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-50477: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73632


Short Caption:BUMA VS. PROVIDENCE CORP. DEV.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1700423Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:09/08/2017 / Worrell, CarolynSP Status:Completed


Oral Argument:11/05/2018 at 2:30 PMOral Argument Location:Carson City


Submission Date:11/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantDelaney BumaCharles C. Diaz
							(Diaz & Galt, LLC/Reno)
						


AppellantJason BumaCharles C. Diaz
							(Diaz & Galt, LLC/Reno)
						


AppellantKaycean BumaCharles C. Diaz
							(Diaz & Galt, LLC/Reno)
						


RespondentGallagher Bassett Services, Inc.Lee E. Davis
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						John P. Lavery
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentMiller Heiman, Inc.


RespondentProvidence Corp. DevelopmentLee E. Davis
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						John P. Lavery
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/04/2017Filing FeeFiling Fee Paid. $250.00 from Diaz & Galt, LLC.  Check no. 2832.


08/04/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-26001




08/04/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-26004




08/25/2017Order/ProceduralFiled Order to Show Cause.  Appellant's Case Appeal Statement identifies Jason Buma (Deceased), and his beneficiaries Kaeceann and Delaney Buma, as the appellants in this matter.   However, from the limited record before us, it does not appear that Kaeceann and Delaney Buma were docketed or substituted as parties in the district court, nor have they been substituted as parties in this court.  It is therefore unclear to this court on what basis the purported appellants are proceeding in this appeal.  Appellant: 10 days of the date of this order, counsel for appellant shall show cause why this appeal should not be dismissed for failure to properly name an aggrieved party. Respondents may file a response within 10 days from the date that appellant's response is served.17-28608




09/01/2017MotionFiled Response to Order to Show Cause. Stipulation to Substitute a Party.17-29491




09/06/2017MotionFiled Appellant's Motion for Extension of time to file Docketing Statement.17-29754




09/06/2017Docketing StatementFiled Docketing Statement Civil Appeals (via E-Flex).  FILED PER ORDER OF 9/8/17.


09/07/2017Order/ProceduralFiled Order  Cause appearing, the parties' stipulation to substitute a party is approved.  Accordingly, the clerk of this court shall amend the caption and docket of this appeal by substituting Kaceann Buma, as the surviving spouse, and Delaney Buma, as the surviving child of Jason Buma, deceased.17-30062




09/08/2017Order/Clerk'sFiled Clerk's Order Granting Motion for extension of time to file the docketing statement.  The docketing statement received on September 6, 2017, shall be filed.17-30231




09/08/2017Docketing StatementFiled Docketing Statement.17-30236




09/08/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell.17-30267




10/06/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-33993




10/06/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-34052




10/30/2017Transcript RequestFiled Certificate of No Transcript Request.17-36962




01/04/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. (Disclosure statement is required. NRAP 26.1).18-00506




01/04/2018AppendixFiled Appellant's Appendix.18-00508




01/04/2018Notice/IncomingFiled Corrected Certificate of Service for Appellants Appendix.18-00515




01/04/2018Notice/IncomingFiled Corrected Certificate of Service for Appellants Opening Brief.18-00516




01/05/2018BriefFiled Appellant's Opening Brief.18-00592




02/16/2018MotionFiled Stipulation and Order Extending Briefing Schedule.18-06554




02/27/2018Order/ProceduralFiled Order. The clerk shall file the answering brief received on February 26, 2018.18-07684




02/27/2018BriefFiled Respondents' Answering Brief.18-07685




03/28/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Reply Brief due:  April 12, 2018.18-11977




04/06/2018BriefFiled Appellant's Reply Brief.18-13188




04/06/2018Case Status UpdateBriefing Completed/To Screening.


09/11/2018Notice of Appeal DocumentsFiled Documents from District Court Clerk. Dist. ct. Order filed 5/12/17 Stipulation to Extend Briefing Schedule.18-35562




09/11/2018Notice of Appeal DocumentsFiled Documents from District Court Clerk .  Dist. ct. Order filed 5/10/17 Order for Briefing Schedule.18-35563




09/11/2018Notice of Appeal DocumentsFiled Documents from District Court Clerk.  Dist. ct. Order filed 2/28/17 Petition for Judicial Review.18-35564




09/24/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-37232




09/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, November 5, 2018, at 2:30 p.m. for 30 minutes in Carson City.18-37411




10/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-41512




11/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC).


12/12/2019Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded with instructions." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 135 Nev. Adv. Opn. No. 60. EN BANC (SC)19-50477




01/06/2020RemittiturIssued Remittitur.(SC)20-00484




01/06/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/17/2020RemittiturFiled Remittitur. Received by District Court Clerk on January 7, 2020. (SC)20-00484





Combined Case View